Citation Nr: 0911047	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-34 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a substantive appeal submitted in February 2006 
constitutes a timely appeal of a rating decision issued in 
September 2002.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1978 to November 
1982 with two years seven months prior active service. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO).


FINDINGS OF FACT

1.  A rating decision dated on September 5, 2002, denied the 
Veteran's claim for service connection for residuals of 
lipoma removal.  Notice of this decision was mailed to the 
Veteran on September 18, 2002.  

2.  The Veteran's substantive appeal (VA Form 9) was received 
on February 8, 2006, over 60 days after issuance of the 
statement of the case and over one year from notification of 
the September 2002 rating decision.


CONCLUSION OF LAW

The Veteran's February 2006 substantive appeal was not timely 
to appeal the September 2002 rating decision.  38 U.S.C.A. §§ 
7105, 7108 (West 2002); 
38 C.F.R. §§ 19.33, 19.34, 20.200, 20.202, 20.302, 20.1103 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and after a Statement of the Case (SOC) has 
been furnished, a timely filed Substantive Appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.200.  The substantive appeal 
must be filed within 60 days after mailing of the SOC, or 
within the remainder of the one year period from the mailing 
of notification of the determination being appealed.  38 
C.F.R. § 20.302.  Extensions of time for filing a Substantive 
Appeal may be granted for good cause.  38 C.F.R. § 20.303.  
Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101.

In the instant case, notification of the rating decision that 
denied service connection for residuals of lipoma removal was 
mailed to the Veteran's address of record on September 18, 
2002.  The Veteran filed a timely (received in January 2003) 
NOD.  An SOC addressing the matter was mailed to his address 
on February 16, 2005.  The cover letter to the SOC notified 
the Veteran that to perfect his appeal in the matters he had 
to file a Substantive Appeal; notified him of what the 
Substantive Appeal must contain; advised him of the time 
limits (60 days from mailing of the letter or one year from 
mailing of the notice of the determination appealed) for 
filing the Substantive Appeal; and informed him of the 
requirements for requesting an extension of time to file his 
Substantive Appeal.  38 C.F.R. § 19.30.  

The Veteran had until April 17, 2005, to submit a timely 
response/Substantive Appeal.  He did not request an extension 
for good cause, or submit any additional evidence, but 
instead submitted a Substantive Appeal in February 2006, 
months after the April 17, 2005 deadline. 

The Board notes that in March 2005 the Veteran submitted a 
statement requesting a copy of all his medical records.  The 
statement indicates that the Veteran had "received [the] 
notice for [him] to file a formal appeal", and he indicated 
that he desired the records so he could "complete the VA 
Form 9".  The veteran contends that this statement should 
constitute either a Substantive Appeal or a request for an 
extension of time.  After review of the record and all 
pertinent VA regulation, the Board finds that the statement 
can be construed as neither a Substantive Appeal nor a 
request for an extension of time.  

A Substantive appeal may "consist of a properly completed VA 
Form 9 or correspondence containing the necessary 
information".  38 C.F.R. § 20.202.  Whichever form is used, 
the Substantive Appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ) in reaching the determination 
being appealed.  The Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination, 
or determinations, being appealed.  

In this case, the March 2005 statement does not constitute a 
Substantive Appeal.  The statement does not contain any 
argument relating to the error made by the AOJ in its 
decision, and there is no language which would allow the 
Board to interpret the statement as a Substantive Appeal; the 
record, on its face, clearly indicates that the Veteran was 
planning on filing a Substantive Appeal in the future rather 
than at that moment.  Thus, the Board finds that the March 
2005 statement cannot be construed as a Substantive Appeal.  
The Board also finds that the statement cannot be construed 
as a request for an extension of time since the Veteran did 
not expressly request more time.  

In sum, the Board finds that the Veteran did not submit a 
Substantive Appeal until February 2006, after the expiration 
of the appellate period.  Thus, although the Board 
sympathizes with the Veteran's position, it must deny the 
Veteran's appeal based on the controlling law and 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

While it remains unsettled whether or not the duty to assist 
and notify applies (and if so, to what extent) in a case (as 
here) where the law is dispositive (See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001)), the Board concludes that 
VA notification requirements are satisfied.  In the February 
2005 cover letter to the SOC, the RO notified the Veteran of 
the time requirements for filing a substantive appeal.  A 
February 2005 letter informed him that he had not complied 
with these time limits and told him how he could appeal the 
determination that his appeal was untimely.  Additionally, an 
October 2007 SOC told him why his February 2006 VA Form 9 was 
not timely filed.  As this appeal requires a strictly legal 
determination, there is no reasonable possibility that 
further notification or assistance to the Veteran would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted.  38 U.S.C.A. § 5103A.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record (and when).


ORDER

The substantive appeal submitted in February 2006 was not a 
timely appeal of a rating decision issued in September 2002; 
the Veteran's appeal is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


